Citation Nr: 1145924	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  03-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1988 to April 1994.  He served in the Southwest Asia Theater of operations in Saudi Arabia between October 1990 and April 1991. 

The record reflects that in a Department of Veterans Affairs (VA) agency of original jurisdiction administrative decision dated in June 2002, it was determined that the Veteran's service from September 26, 1991 to April 1, 1994 was dishonorable and constitutes a bar to benefits administered by the VA.  The Veteran thus has qualifying active duty service from March 30, 1988 to September 25, 1991, and a period of nonqualifying service from September 26, 1991 to April 1, 1994 for VA benefits purposes.  

The current appeal comes before the VA Board of Veterans' Appeals (Board) from a December 2002 rating decision of the VA Regional Office (RO) in Chicago, Illinois that among other things, denied service connection for ankle disability.  
The case was remanded for further development by Board decision dated in June 2004.  In May 2007, the Board denied the Veteran's claim.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court) and in July 2008 the Court vacated the Board decision.  In September 2009 and again in June 2011, the Board remanded the claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran's current left ankle disorder is reasonably related to service.  



CONCLUSION OF LAW

A left ankle disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There is no prejudice to the veteran in deciding the claim at this time.  VA has satisfied its duty to notify and assist to the extent necessary to allow for a grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).  

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the first year after separation.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307 3.309(a) (2011).  

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Furthermore, the Board notes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2011).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).   

The Veteran's service medical records reflect that he sustained injury to the left ankle in August 1989 and was seen for pain and swelling for which he received treatment, including casting, over the course of the ensuing year.  An X-ray of the left ankle at that time disclosed no evidence of fracture or dislocation.  The ankle mortise appeared intact with no diastasis of the joint.  Several diagnoses were provided in this regard, including Grade 1-II sprain and chronic Achilles tendonitis.  

On post service VA examination in October 2002, an X-ray of the left ankle revealed findings that included degenerative changes, small calcaneal bony spurs, and possible evidence of an old ununited chip fracture or accessory ossicle.  The examiner stated that there were no objective findings or disability shown on the current occasion and that the X-ray was normal.  The Veteran was re-scheduled for a VA examination to clarify the examination findings; however he failed to report for the examination.  

The Veteran was examined by VA in December 2009.  The claims file was reviewed.  The Veteran stated that there was nothing wrong with his left ankle and declined to be examined.  

The Veteran was examined by VA in July 2011.  The claims file was reviewed.  The Veteran reported having a left ankle injury in service and that he had not had any injury to the left ankle prior to or after service.  He reported having left ankle deformity with giving way, instability, pain, and stiffness.  On examination, tenderness was noted as was guarding of movement with allodynia, hyperalgesia and hyperpathia.  There was no instability and no tendon abnormality.  X-rays were performed.  The examiner stated that as to a diagnosis there was insufficient objective medical evidence to warrant the diagnosis of an acute or chronic left ankle disorder or residuals thereof.  It was noted that August 2010 X-rays showed that there was no fracture or dislocation; the joint spaces were preserved; small corticated bony fragments were identified along the medial distal edge of the fibula and below the medial malleolus; old trauma was suspected.  It was noted that there was no aggressive bone destruction.  The soft tissues were unremarkable and heel spurs were identified.  There was an os trigonum present.  The non-organic physical examination findings that cannot be explained with known neuroantomic principles.  

The examiner opined that the left ankle disability is not caused by or the result of inservice injury or event.  The examiner stated that there is insufficient objective medical evidence to warrant the diagnosis of an acute or chronic left ankle disorder or residuals thereof.  The examiner stated that the radiographic findings reported are consistent with a prior soft tissue type injury that would not reasonably be expected to result in or cause an ankle impairment/disability.  The examiner stated that the radiographs were not reported to demonstrate conditions involving the left ankle such as an osteochondral fracture of the talar dome, osteoarthritis of the ankle/subtalar joints, etc., that could be post-traumatic in nature or caused by or resulting from the left ankle injuries documented in the Veteran's service records.  He went on to state that allodynia, and hyperalgesia found currently on examination suggested a non-organic origin of pain due to these findings on examination that could not be explained with known neuroanatomic principles.  

The record shows that the veteran was treated in service for a left ankle injury.  He was casted and treated for over a year in service which supports a finding of significant injury.  The Board finds that record reasonably supports a finding that he currently has residuals of that inservice injury.  First, in 2002, although the VA examiner stated that there were no current findings or disability shown and that X-rays were normal, the X-ray report clearly states that there were degenerative changes, bony spurs and possible evidence of an old ununited chip fracture or accessory ossicle.  Additionally, when he was examined in July 2011, tenderness was objectively noted as was guarding of movement which is indicative of limitation of motion.  X-rays were noted to show small corticated bony fragments along the medial distal edge of the fibula and below the medial malleolus and old trauma was suspected.  

The Board notes that the July 2011 VA examiner opined that the left ankle disability was not caused by or the result of service.  However, the reasoning provided was equivocal as to whether there was a left ankle disability as well as the etiology of the Veteran's complaints.  The Board acknowledges that the opinion was equivocal regarding rationale, and a reasonable doubt does exist as to the relationship of a left ankle disorder to service.  By law, all such doubt must be resolved in the veteran's favor. 38 C.F.R. § 3.102.  Accordingly, taking into consideration all of the evidence in the file as well as the veteran's credible assertions, and the ambiguous findings of the July 2011 VA examiner, service connection for a left ankle disorder which is currently manifested by tenderness, guarding and limitation of motion is warranted. 


ORDER

Service connection for a left ankle disorder is granted. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


